504 F.2d 426
Nelson James LEWIS, Appellee,v.James F. HOWARD, Director, and K.R. Purvis, Supt.,Southampton Farm, Appellants.
No. 74-1568.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 4, 1974.Decided Nov. 4, 1974.

Robert E. Shepherd, Jr., Asst. Atty. Gen., Virginia (Andrew P. Miller, Atty. Gen., Virginia, on brief), for appellants.
L. B. Chandler, Jr., Charlottesville, Va.  (Chandler & Huff, Charlottesville, Va., on brief), for appellee.
Before BOREMAN, Senior Circuit Judge, and WINTER and WIDENER, Circuit judges.
PER CURIAM:


1
Nelson James Lewis, then seventeen years old, was tried and convicted as an adult in the Corporation Court of the City of Charlottesville, Virginia, after he had been committed to the Department of Welfare and Institutions by the Juvenile and Domestic Relations Court of the City of Charlottesville.  Lewis filed his petition in the district court for a writ of habeas corpus and the court granted the writ, holding that the trial and conviction of Lewis as an adult in the Corporation Court was in violation of the Fifth Amendment prohibition against double jeopardy.1


2
Upon consideration of the record, briefs and arguments of counsel we affirm on the opinion of the district court.


3
Affirmed.



1
 Lewis V. Howard, 374 F. Supp. 446 (D.C.W.D.Va. 1974)